             Case 1:20-cv-11106-AJN Document 9 Filed 03/02/21 Page 1 of 1
Troutman Pepper Hamilton Sanders LLP
875 Third Avenue
New York, New York 10022

troutman.com



Bennet J. Moskowitz
bennet.moskowitz@troutman.com




March 2, 2021
Hon. Alison J. Nathan
Thurgood Marshall
United States Courthouse
40 Foley Square
New York, NY 10007

Re:    Jane Doe XX v. Darren K. Indyke and Richard D. Kahn, et al.
       1:20-cv-11106-AJN

Dear Judge Nathan:

We represent Defendants Darren K. Indyke and Richard D. Kahn, Co-Executors of the Estate of
Jeffrey E. Epstein. We submit this letter pursuant to the Electronic Case Filing Rules & Instructions
for the Southern District of New York §§ 11 and 23.6. Please be advised that due to a temporary,
but hours’ long outage with ECF / Pacer we were unable to file Defendants’ motion to dismiss
yesterday. We did, however, serve the motion on Plaintiff’s counsel yesterday, by email.

Sincerely,

/s/ Bennet J. Moskowitz

Bennet J. Moskowitz

cc: Counsel of Record (via ECF)
